983 F.2d 1065
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ray ALEXANDER, Plaintiff-Appellant,v.Joe ABRAMAJTYS, Warden, LRF, et al., Defendants-Appellees.
No. 92-2010.
United States Court of Appeals, Sixth Circuit.
Jan. 21, 1993.

1
Before KENNEDY and BATCHELDER, Circuit Judges, and BECKWITH, District Judge.*

ORDER

2
Ray Alexander, a pro se Michigan prisoner, appeals a district court order dismissing his civil rights action filed pursuant to 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Seeking monetary, declaratory, and injunctive relief, Alexander sued multiple Michigan prison officials in their individual and official capacities alleging that:  1) the defendants showed a deliberate indifference to his serious medical needs;  2) the defendants violated his due process rights under the Fourteenth Amendment to the United States Constitution;  and 3) the defendants violated numerous state laws and regulations.


4
The defendants filed a motion for summary judgment.   The district court dismissed the complaint finding that there was no genuine issue of material fact and that the defendants were entitled to judgment as a matter of law.


5
Upon de novo review, we conclude that there was no genuine issue of material fact and that the defendants were entitled to judgment as a matter of law.   See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986);   EEOC v. University of Detroit, 904 F.2d 331, 334 (6th Cir.1990).   Accordingly, we affirm the district court's judgment for the reasons stated in the district court's opinion dated July 9, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit



*
 The Honorable Sandra S. Beckwith, U.S. District Judge for the Southern District of Ohio, sitting by designation